Wright, J.
Commenced as the case was before a justice, where technical exactness in pleading is not required, Hall v. Monahan, 1 Iowa, 554; Dilley v. Nusum, 17 id. 238; Blake v. Graves, 18 id. 312), the petition was certainly not obnoxious to the objection taken by the demurrer. In Byington v. M. & M. R. R. Co., 11 id. 502, relied upon by appellant, the petition, in the district court, did not aver, nor did it in any way appear, that the company was a firm or corporation, organized under the laws of this or any state. It was held, that as the company was not a natural person, the petition should in some manner show that, as an artificial person, it could sue and be sued; but that this may be done by language very general, and especially against a defendant sought to be made liable in this capacity. Here the pleader avers that the defendant is a “company doing business in this state, and under the laws thereof." And for the present, inquiry, it is immaterial whether it was thus doing business as a partnership or corporation. It was sufficient to allege the capacity or relation “generally or as a legal conclusion.” Rev. § 2923 ; Fort Dodge Dist. v. Dist. Township, 15 Iowa, 434.
To the action of the court in rendering judgment without evidence, after overruling the demurrer, there was no exception. And the same is true as to the amount of the judgment. Nor did defendant take any step in the court below to have corrected what is now claimed to be an excessive judgment. And remembering that the court merely affirmed the judgment of the justice, and that *104defendant complains of this excessive judgment, as also that it was rendered without evidence, for the first time in this court, and without exception in the court below, we have no difficulty in ordering a second affirmance.
There is nothing in chapter 49, Laws of 1866, p. 43, which dispenses with exceptions, if a party would be heard in this court. A motion for a new trial is dispensed with, but not an exception.
Affirmed.